UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                                     )
            v.                       ) Criminal No. 14-034 (ESH)
                                     )
ALVALONZO GRAHAM,                    )
                                     )
                  Defendant.         )
___________________________________ )

                                           ORDER

       In a hearing before Magistrate Judge Facciola on March 18, 2014, defendant Alvalonzo

Graham entered a plea of guilty. On that day, the magistrate judge issued a Report and

Recommendation advising the Court to accept defendant=s plea. Counsel have as of this date

stated that they have no objection to the Report and Recommendation. Accordingly, the Court

hereby adopts the recommendation of the magistrate judge and accepts defendant’s guilty plea.

       SO ORDERED.

                                                               /s/
                                                   ELLEN SEGAL HUVELLE
                                                   United States District Judge

Date: April 2, 2014